Citation Nr: 1802501	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to February 7, 2017 and in excess of 50 percent since February 7, 2017, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 2000 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2016.  This matter was originally on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  Total ratings based on individual unemployability or total schedular ratings have been assigned and are not at issue herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 21, 2017, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; it was not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  Since August 21, 2017, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; it has not been manifested by total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, prior to February 7, 2012, the criteria for an evaluation of 50 percent, but no higher, for PTSD were met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. 4.130, Diagnostic Code 9411 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, since August 21, 2017, the criteria for an evaluation of 70 percent, but no higher, have been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's November 2016 Remand, the Appeals Management Center (AMC) obtained outstanding treatment records, scheduled the Veteran for VA examination to determine severity of PTSD, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the November 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided, but declined, the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated as 30 percent disabling prior to February 7, 2017 and 50 percent disabling since February 7, 2017 under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440.  The rating schedule provides that a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Prior to August 4, 2014, VA's Rating Schedule for psychiatric disabilities was based upon the DSM-IV. 38 C.F.R. § 4.130.  The DSM was updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-5 at 16.  However, since the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria, including GAF scores, will be utilized in the Board's analysis.  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Prior to the Veteran filing his claim for service connection for PTSD, he underwent PTSD screening in January 2010.  At that time, the Veteran endorsed depressive symptoms of impaired sleep, decreased interest, and guilt/worthlessness.  The Veteran noted intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and, to a lesser extent, recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  The Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; sense of a foreshortened future.  The Veteran reported persistent symptoms of increased arousal including difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; and, to a lesser extent difficulty concentrating.  The Veteran reported that it was difficult to find and maintain friendships and that he had difficulty being friendly which created problems at work.  The Veteran was diagnosed as having PTSD; and a GAF of 55 was assigned.

In February 2010, the Veteran completed mental health intake consultation at which time he reported night sweats but did not remember dreams, reactive to trauma, describe hypervigilance, avoidance of talking about military.  The Veteran reported depressive symptoms to include depressed mood, sadness, anhedonia, fatigue, and feeling isolated.  The provider noted PTSD symptoms of recurrent intrusive thoughts of traumatic experience, recurrent nightmares, intrusive memories, irritability, hypervigilance, depressed and anxious mood, avoidance of events/stimuli associated with traumatic event, guilt feelings, and emotional numbness.  Depressive symptoms included poor sleep, withdrawn/isolative, depressed mood, easily frustrated/angered, negative attitude, and crying spells.  The Veteran was diagnosed as having PTSD; and a GAF of 55 was assigned.  At his first psychotherapy session later that month, the Veteran reported that he had trouble falling and staying asleep but that he also had intrusive trauma thoughts/memories, psychological reactivity to reminders of traumatic events.  The Veteran reported that he avoided many public situations such as crowds, grocery stores.  He reported feeling anxious when exposed to loud noises.  The Veteran reported that he was able to work at his job because he felt "in control" of things at work and that he kept busy.  He also noted that he was frequently tired, had trouble concentrating, and was easily startled by loud noises.

In May 2010, the Veteran was seen for mental health medication management at which time he described being impatient, moody, and irritable.  Mental status examination demonstrated that he was alert and oriented.  His mood was irritable, his affect was euthymic.  The examination was negative for hallucinations, thought disorder, and paranoid, suicidal, or homicidal ideations.  The Veteran exhibited good impulse control and judgment and was noted to have insight.  

In July 2010, the Veteran was seen for individual psychotherapy session at which time he was oriented and alert.  His mood was moderately dysphoric with congruent affect.  There was no report or evidence of disordered thought processes, delusions, or hallucinations.  He did report that two months prior he had some passive thoughts of suicide or thoughts that he would be better off dead but denied having formed any plan or intent to harm himself.  The Veteran stated that these were passing thoughts although he did call his father and talk to him about what he was feeling.  The Veteran felt that his father was helpful and supportive in this situation.

In September 2010, the Veteran was seen for psychiatric assessment.  Mental status examination demonstrated that the Veteran was neat with active activity level, alert, and oriented.  His speech was normal and calm, his behavior was appropriate and cooperative, his mood was anxious and depressed, and his affect was appropriate.  His thought content was concrete.  Hallucinations were not evident, and he denied suicidal and homicidal ideation.  Insight, judgment, and intelligence were normal.  The Veteran was diagnosed as having PTSD; and a GAF of 65 was assigned.  At the Veteran's psychotherapy sessions later that month, he was oriented and alert.  His mood was moderately dysphoric with congruent affect.  There was no report or evidence of disordered thought processes, delusions, or hallucinations.  The Veteran denied current suicidal ideation and homicidal ideation in passive and active forms.  That same month, the Veteran was noted to have depressive symptoms as evidenced by poor sleep, poor appetite, withdrawn/isolative, suicidal ideation, and depressed mood.  The Veteran was noted to have PTSD symptoms as evidence by recurrent intrusive thoughts of traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation.

At his October 2010 psychotherapy session, the Veteran was oriented and alert.  His mood was mildly dysphoric with congruent affect.  There was no report or evidence of disordered thought processes, delusions, or hallucinations.  The Veteran denied current suicidal ideation and homicidal ideation in passive and active forms.  

At his December 2010 psychotherapy session, the Veteran was seen for an individual psychotherapy session at which time he was oriented and alert.  His speech was within normal limits, logical and goal directed.  His mood was mildly to moderately dysphoric with congruent affect.  The Veteran reported that he felt frustrated and angry regarding his situation and the difficulty he was having with obtaining medical care and getting information on his service connection claim.  There was no report or evidence of disordered thought processes, delusions, or hallucinations.  The veteran denied suicidal and homicidal ideation, although he reported feeling depressed about his situation.  He expressed positive plans for the future in that he was planning a move that would allow him more contact with family and better job prospects.  

At a December 2010 Mental Health Medication Management follow up visit, the Veteran reported that was moving to a different location  as he would be working for the same company but would be getting a better job position there.  The Veteran reported that he tried not to get depressed and noted that he had so many things to be happy for; he talked about his son.  He denied suicidal or homicidal thought or plan, and he denied hearing voices or seeing things that were not there.  

At mid-month, Veteran was seen again for individual psychotherapy session.  He was oriented and alert.  His speech continued as within normal limits, logical, and goal directed.  His mood was mildly dysphoric with congruent affect, but he seemed to be in a somewhat brighter mood this session; and he reported that he had worked out the details of his move.  There was no report or evidence of disordered thought processes, delusions, or hallucinations.  There was no report of current suicidal or homicidal ideation in passive or active forms.  

The Veteran was seen for his last psychotherapy session at that VA medical facility on December 20, 2010, at which time he was oriented and alert.  His speech was within normal limits, logical, and goal directed though somewhat soft in volume.  The veteran also tended to answer in short sentences, as had been the case in prior sessions.  His mood was mildly dysphoric with congruent affect; however, he seemed somewhat more upbeat than in previous sessions.  The Veteran had plans to move and reported that he felt that it would be a good move for him.  There was no report or evidence of disordered thought processes, delusions or hallucinations.  There was no report of current suicidal or homicidal ideation in passive or active forms.

The Veteran underwent VA examination in February 2011 at which time the Veteran reported that he had intrusive thoughts and memories of his traumatic experiences in Afghanistan every day on and off throughout the day as well as nightmares from which he awakened sweaty nearly every night.  The Veteran reported that he reacted to triggers associated with his service in Afghanistan and experienced symptoms of avoidance and emotional numbing.  The Veteran reported that he avoided being around people, that he avoided going to the mall, and that he avoided going out socially.  The Veteran noted that he was uncomfortable in the crowded waiting room prior to his appointment that day today and stood outside the waiting room.  The Veteran reported that he avoided driving in traffic because he got irritable and angry.  He reported that he avoided talking about his traumatic experiences in Afghanistan and being around military people.  He also reported that he lost interest in things that he used to enjoy like partying and riding his motorcycle.  He reported that he was emotionally numb as he said he had "no time to be emotional" and stated that he had not cried in years.  The Veteran reported that he was distant and detached, that he did not care to be bothered with people, and that not many people mattered to him except his 5-year-old son.  The Veteran reported gaps in his memories of his traumatic experiences.  He also reported symptoms of elevated arousal, sleep impairment, and problems with concentration and memory.  The Veteran reported that he experienced intense anger and irritability, hypervigilance, and exaggerated startle response.  He did not have a sense of foreshortened future. 

With respect to occupational impairment, the Veteran reported that he worked on average 30 hours per week at an auto parts store, that he had held that job for four years, that that he had not missed time from work because of his PTSD.  The Veteran reported that he felt irritated and impatient with customers and coworkers nearly every day and that he felt that the customers and coworkers asked "the dumbest questions."  The Veteran reported that he generally bottled up his irritation and anger associated and tried not to show it; but that others sometimes had been able to see his irritability and he had received feedback about how to handle situations differently in order not to have his irritability and anger interfere.   The Veteran reported that he sometimes forgot to do certain things at work associated with impaired concentration and that he had forgotten to clear the walkway, to file certain paperwork, to order certain things, and to lock the door.  The Veteran reported irritability and self-consciousness associated with conference calls and speaking in front of other people at work as he was uncomfortable with people paying attention to him in that way and tried to avoid such situations if able.   

With respect to social functioning, the Veteran reported that he had a girlfriend whom he had known for a long time but that their relationship -- she considered it a romantic relationship and he considered it a close friendship and noted that he was not fully connected with her and did not want to open up with her.  The Veteran reported that he was emotionally distant and numb.  The Veteran reported that he had a 5-year old son who did not reside with him, that he was sometimes impatient with his son, and that he wanted him to be more disciplined even though he realized that he was only 5 years old.  The Veteran reported that he worried about his son's safety.  The Veteran reported that he was close with his father who also served in the military but did have some difficulty with his father thinking that he understood everything about the Veteran's experience and with his father's attitude towards him of "you are a soldier, you can handle it."  The Veteran also reported experiencing road rage in which he got out of the car approximately four months prior.

The veteran reported experiencing depressed mood that came and went in certain situations.  He associated the depressed mood with wishing that he never had the military experience that gave him PTSD and seizures.  He felt stressed by medical bills from treatment of his seizures.  The Veteran reported that he was able to enjoy learning something new and did sustain interest if it was something that he wanted to learn.  He reported that he experienced some feelings of guilt about things that happened in Afghanistan.  He denied suicidal and homicidal thoughts or feelings.

The examiner noted that there was no impairment in his self-care or personal hygiene, that the Veteran did not experience hallucinations or delusions, that his speech was logical and goal directed, that he did not experience symptoms of mania, and that there was no psychotic impairment of thought process or communication.  The Veteran was diagnosed as having PTSD; and a GAF of 55 was assigned.

In September 2011, the Veteran presented to outreach requesting assistance for VA benefits noting that his symptoms were worse and that he could no longer work.  He was asked to wait in the waiting room and would be seen; however when the social worker arrived to meet with the Veteran, he was no longer in the waiting area and never returned to the office.  

A January 8, 2014, Behavioral Health Lab report noted that the Veteran had depressive symptoms including having little interest or pleasure, feeling down or hopeless, having trouble sleeping:, feeling tired and having low energy, feelings of failure and feeling guilty, and having trouble concentrating.  The Veteran also had PTSD symptom of disturbing memories, disturbing dreams, re-experiencing events, being upset, having physical symptoms, loss of interest, feeling distant, feeling life is shortened, irritability, difficulty concentrating, feeling nervous, and being easily startled.  The Veteran reported no hallucinations, delusions, and manic/hypomanic symptoms.  He also reported contact with friends or relatives (including visits, phone calls, etc.) about once a day or more.

Later that month, the Veteran presented for an initial in-person visit at which time he reported that a combination of military trauma and psychosocial stressors had come to feel like insurmountable burden.  The Veteran reported that he tried to avoid stressful situations/triggers, but found them to be "everywhere."  The Veteran appeared to be motivated to find effective ways of reducing stress given his seizure disorder.  Mental status examination demonstrated verbal behavior/speech was within normal limits; mood/affect was "stressed"/appropriate; thought process was logical, linear, and goal directed; judgment/insight were good; and the Veteran denied suicidal and homicidal ideation.  

The Veteran underwent VA examination in May 2014 at which time the examiner was unable to elicit from the Veteran information about any specific stressor which incurred during the course of his military service.  The examiner noted that the Veteran's replies were vague, rambling, and often not directly responsive to questions.  The examiner was unable to obtain sufficient information from either the interview or from medical records to formulate a diagnosis.  The examiner noted that the Veteran was minimally cooperative and vague in responding to all questions, that his responses were generally laconic and terse but, at other times, rambling and fraught with circumlocution.  The veteran reported that he had family issues that he could not work out and reported that he was homeless and had spent the night prior to the appointment in the apartment of a friend.  The Veteran reported that he had maintained a romantic relationship for one year and that he was expecting a son the next month.  The Veteran reported that he was unemployed, that he was last employed in April 2013 at a school as a residential counselor for six months until he resigned when "everything started pissing me off."  The Veteran reported that he had been cited by his employer for repeated absences from work.  The Veteran reported that from 2006 to 2012, he had been employed as a parts manager at an auto parts store but that he withdrew from the position because he was offered a better job with better hours.

The examiner noted that repeated attempts were made to elicit specific stressors/symptoms from the Veteran and that various forms of the following statement were repeatedly made by the Veteran:  "Just let them know how bad they screwed me when I raised this right hand of mine and said I'd be loyal to the military!  When someone makes you do everything they want to do that's hell."  The veteran reiterated that he had been required to take anti-malaria mediation despite having protested the administration of such medication.  The Veteran complained of diaphoresis.  "I wake up literally every day -- sweat all over me -- stay separate from my girlfriend, because she don't want sweat all over her."  The Veteran then reported that he had experienced "Darkness -- no head lights.  You were in somebody else's country with thousands of people that don't want you over there.  I'm supposed to feel safe?  What type of crap is this?  They don't even pay you a nice amount going in!"  The examiner stated that he believed that PTSD, Psychosis NOS, and Paranoid Personality Disorder should be ruled out but that the information obtained was not sufficient for the meaningful formulation of a diagnosis.

In June 2014, the Veteran reported that his primary concern to be anxiety related to his seizure disorder.  The Veteran noted that his seizures had been unpredictable, resulting in further injury to the head/face, and which made it impossible for him to hold a job, resulting in significant financial strain.  The Veteran also reported unresolved grief from the death of his mother in 2005 at the same time as multiple other stressors.  The Veteran reported that he had a newborn which added to his stress.  Mental status examination demonstrated that verbal behavior and speech were within normal limits; mood and affect were depressed and irritable; thought process was logical, linear, and goal directed; judgment and insight were fair.  The Veteran denied suicidal and homicidal ideation and noted that children were a strong deterrent and he would not want to put them through what he went through with the loss of his mother.   

In July 2014, the Veteran reported ongoing stressors (relationship, medical, financial); however, has had begun to take proactive steps to cope more effectively.  The Veteran stated that he had used paced deep breathing on several occasions and had been able to respond to stressful situation in a calmer manner (e.g., refrigerator repair).  He reported that he had even shared this strategy with a friend.  He had also been able to think through consequences before acting in a way that could get him in trouble ("I can't raise my son through a glass window"), which allows him to keep perspective.  The Veteran reported more difficulty managing stress in relationships; however, he was able to take "time out" and return to conflict situation once calmer.  The Veteran noted that his girlfriend called him "bipolar" after returning to a conversation calmer than when he left it.  Mental status examination demonstrated that verbal behavior and speech were within normal limits; mood and affect were appropriate and full range; thought process was logical, linear, and goal directed; judgment and insight were fair; and he denied suicidal and homicidal ideation.  

The Veteran also noted that he was not at all bothered by re-experiencing events, avoiding thoughts, trouble with recall, loss of interest, feeling numb, or being easily startled; a little bit bothered by having physical symptoms, avoiding activities, feeling distant, being irritable, having difficulty concentrating; moderately bothered by disturbing memories; quite a bit bothered by disturbing dreams and trouble sleeping; and extremely bothered by feeling nervous and that life is shortened due to seizures.

On December 18, 2014, the Veteran underwent a Behavioral Health Lab consultation.  The examiner noted that in the baseline interview, he endorsed symptoms consistent with minor depression, moderate to severe anxiety, and PTSD.  The examiner noted that the Veteran had refused all clinical services, stating, "[T]alking about it won't help."  The Behavioral Health Lab report noted that the Veteran had depressive symptoms including having little interest or pleasure, feeling down or hopeless, having trouble sleeping, feeling tired and having low energy, feelings of failure and feeling guilty, having trouble concentrating, and motor retardation/agitation.  The Veteran also had PTSD symptom of disturbing memories, disturbing dreams, re-experiencing events, cued distress and physical symptoms, avoiding reminders, negative beliefs, blaming himself/others, negative feelings, feeling distant from others, feeling numb, feeling irritable, being super alert, having difficulty concentrating, being easily startled, and having trouble sleeping.  The Veteran had anxiety symptoms such as feeling nervous, anxious or on edge, not being able to stop or control worrying, worrying too much about different things, having trouble relaxing, feeling restless, becoming easily annoyed or irritable, and being afraid as if something awful might happen.  

The Veteran stated that the anxiety symptoms made it very difficult to do his work, take care of things at home, or get along with others.  The Veteran reported no hallucinations or paranoid thoughts and he screen negative for lifetime history of mania.  The Veteran reported contact with friends or relatives several times a week.  

The Veteran was notified later that month that the results of the December 2014 Behavioral Health Lab triage interview suggested significant mental health symptoms; however, the Veteran refused all referrals.  The examiner provided feedback on change in depressive and anxiety symptoms since prior evaluation.  The Veteran affirmed this worsening in mood, alluding to various psychosocial stressors; however, he firmly declined any mental health intervention stating, "[T]alking about it or learning how to cope with it won't take it [OEF deployment, seizure disorder] away."

In March 2015, the Veteran requested a mental health clinic intake appointment which was recommended following Behavioral Health Lab interview in December 2014 at which time the Veteran endorsed symptoms of PTSD, moderate to severe symptoms of anxiety, and mild depressive symptoms.  

In April 2015, the Veteran presented to establish care in the mental health clinic and was examined by a medical student at which time.  The examiner noted that the Veteran described symptoms in all 4 clusters of PTSD with particular difficult with irritability and anger management.  Mental status examination demonstrated that he was well groomed, appropriate, alert, and oriented.  The Veteran had good attention and memory.  He showed mild psychomotor slowing and his speech was at a mildly slowed rate with normal volume.  His mood was troubled and he was in emotional pain.  His affect was dysphoric-appearing, flattened, and appropriate.  The Veteran's thought process was linear.  There was no evidence of delusions, illusions, or hallucinations.  The Veteran's insight and judgment were good.  The examiner stated that the Veteran's history of traumatic experiences, intrusive thoughts such as flashbacks and nightmares, hyperarousal to and avoidance of certain triggers, and his general withdrawal from socializing and hobbies were consistent with his PTSD diagnosis.  The examiner also noted that the Veteran's military trauma also seemed to be intimately linked to memories of his mother, potentially stemming back to his early childhood and leading up to her suicide.       

The Veteran underwent VA examination in February 2017, at which time the Veteran reported that since April 2014, he had mostly spent his time at home where he had contact with his family.  The Veteran reported that he had not worked since 2013 due to his service connected seizure disorder but that since then, he tried to keep active but found it difficult to be around people whom he did not already know.  He reported going to the gym daily for a few hours but other than that, he did not do much.  He reported taking care of himself and spending a lot of time with his two-year-old son whom he had shared custody.  The Veteran reported that he married two weeks prior and that his wife was due with their child in April.  The Veteran reported that they had been together for two years and expressed that they had a strong loving relationship.  The Veteran reported that his wife told him that he fights a lot in his sleep.  He also reported that he woke up in a cold sweet just about nightly.  He described worrying constantly and thinking repeatedly about his experiences from Afghanistan several times per day but could not identify what specifically triggered his distressing recollections as he felt that everything related back to his experiences in combat.  The Veteran reported that for the most part, he did not allow people to get close to him emotionally.  He struggled to cope with feelings of frustrations but held back from talking to others about what was going on inside him.  He reported that he did not allow people to get close to him emotionally.  The Veteran reported that he did talk to his father who was a fellow Veteran about his emotional struggles.  The Veteran described feeling constantly on guard when out.  He reported that he became quickly overwhelmed by everyday stressors which led him to isolate in his home.  The Veteran reported that his since his last evaluation, he had not been engaged in any mental health services stating, "It doesn't help to talk about my past experiences."  He described talking to his father when he needed emotional support.  The Veteran reported that he had friends but did not talk to them about his emotions or his difficulties coping.  The Veteran described how he had contact with his one brother, limited contact with his sister, and no contact with another brother.  

The Veteran reported that outside his wife, he was closest to his father and one of his brothers both of which lived relatively close to him.  He reported spending a lot of time with his family with whom he was reportedly close.  He described having friends but noted that he did not allow them too close.  He reported that if he did not already know someone, he did not want to meet them.  He reported having trouble trusting others and noted that he was suspicious of new people when he met them.

The examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Veteran was oriented, made good eye contact, and his thought processes were clear and goal directed.  The Veteran's affect was appropriate but he described his mood as generally depressed.  He reported worrying constantly about the safety of his family and his unborn child.  The Veteran reported daily recurrent distressing recollections about his time in Afghanistan that he kept mostly to himself or talked with his father about.  The Veteran reported feeling constantly on edge; he reported checking his doors at night upon awakening.  The Veteran reported having nightly nightmares and waking up in a pool of sweat.  The Veteran reported that his wife told him that he was constantly fighting in his sleep and had hit her by accident during these episodes.  The Veteran denied having any suicidal ideations, plans, or intentions to self-harm.  He presented with no evidence of psychosis or paranoid ideations.  

The examiner noted that the Veteran continued to have repeated daily distressing recollections about his service in Afghanistan, displayed a restricted range of affect, found little pleasure in life, and generally felt a deep sense of fear.  The examiner noted that the Veteran was constantly on edge, hypervigilant, and displayed an exaggerated startle response.  The examiner opined that the Veteran continued to meet diagnostic criteria for PTSD and that it caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran underwent VA examination on August 21, 2017, at which time he reported that he had recently married and lived with his wife and infant son.  He reported that he had been unemployed for the prior year and that he had not participated in any counseling.  The examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

The examiner noted that there had been a worsening of the Veteran's symptoms, however, no change to the diagnosis and no additional diagnoses had been rendered.  The Veteran was diagnosed as having PTSD which caused occupational and social impairment with deficiencies in most area such as work, school, family relations, judgment, thinking and/or mood.  

The findings of record indicate that prior to August 21, 2017, the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment) and some of the rating criteria for a 50 percent rating (disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships). 

After reviewing the record, the Board has determined, resolving reasonable doubt in his favor, that the Veterans PTSD symptoms and effects on occupational and social functioning prior to August 21, 2017, are most consistent with a 50 percent rating. 

The Board acknowledges that the Veteran does not meet all of the criteria for a 50 percent evaluation.  The specified factors for each incremental psychiatric rating are not, however, requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442.

The record shows that the GAF score assigned during this period ranged from 55 (assigned prior to the Veteran's claim and on VA examination in February 2011) to 65 (assigned in September 2010).  A GAF of 55 is midway of the range of 51 to 60, and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   

The Board notes that the February 2017 VA examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  The Board also notes that the Veteran's PTSD symptom severity has fluctuated during the appeal period.  Since the beginning of the claim, however, the Veteran's PTSD symptoms included recurrent intrusive thoughts of traumatic experience, recurrent nightmares, intrusive memories, irritability, hypervigilance, depressed and anxious mood, avoidance of events/stimuli associated with traumatic event, guilt feelings, and emotional numbness.  The Veteran's depressive symptoms included poor sleep, being withdrawn/isolative, having sad and depressed mood, being easily frustrated/angered, and having a negative attitude.     

Resolving reasonable doubt in the Veteran's favor, the Board finds that prior to August 21, 2017, the Veteran's PTSD was productive of occupational and social impairment, but with reduced reliability and productivity.  Therefore, the Veteran's symptoms due to PTSD from prior to August 21, 2017, exceeded the criteria for the 30 percent rating and more nearly approximate the criteria for the 50 percent rating.

At no time prior to August 21, 2017, did the Veteran's PTSD symptoms approach the severity contemplated for the 70 or 100 percent ratings. As set forth above, the criteria for a 70 percent rating are met when the Veteran experiences occupational and social impairment with deficiencies in most areas, and the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.

Although the Veteran did report some passive thoughts of suicide or thoughts that he would be better off dead in July 2010, he denied having formed any plan or intent to harm himself.  Although the Veteran has consistently reported depression, there is no evidence that it was ever near continuous or that it affected his ability to function independently, appropriately and effectively. The Veteran has been able to maintain minimal personal hygiene and other basic activities of daily living, he has been oriented to person, place, and time, and he has demonstrated normal speech. There has been no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  Although the Veteran reported irritability and periodic outbursts of anger, there has been no evidence of any impaired impulse control.

Accordingly, a 50 percent evaluation, but no higher, is warranted for the period prior to August 21, 2017.  38 C.F.R. § 4.130, Code 9411.

On VA examination on August 21, 2017, the Veteran was no longer working, and in addition to the PTSD symptoms noted previously, his symptoms also included suspiciousness, impairment of short and long term memory, and flattened affect.  The examiner also found that there had been a worsening of the Veteran's symptoms, however, no change to the diagnosis and no additional diagnoses had been rendered.  The Veteran was diagnosed as having PTSD which caused occupational and social impairment with deficiencies in most area such as work, school, family relations, judgment, thinking and/or mood.  
   
As such, the Board finds since August 21, 2017, the Veteran met the criteria for a 70 percent evaluation for his PTSD.  There has not been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.

Therefore, the Board finds that since August 21, 2017, the Veteran's symptoms have not exceeded the criteria for a 70-percent rating. The criteria for a 100 percent rating are met when the veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case. 

Upon consideration of all of the relevant current evidence of record, the Board finds that prior to August 21, 2017, the Veterans PTSD was manifested by occupational and social impairment, but with reduced reliability and productivity; from August 21, 2017, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; and that at no time during the appeal period has the Veteran's PTSD been manifested by total occupational and social impairment.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD prior to August 21, 2017, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 70 percent, but no higher, for PTSD since August 21, 2017, is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


